Opinion op the Court by
Judge Peters:
The suit to recover the land from .Stirman. had been brought before he sold to Hahn, and the latter being a Us pendens .purchaser was liable to be dispossessed under tbe final judgment for tbe recovery of tbe land against bis vendor. Tbe judgment alone without any further fact, was sufficient evidence of eviction. It was appellee’s duty, after judgment, to yield tbe possession, be bad no right to resist; and therefore tbe judgment itself was a virtual eviction. Woodward vs. Allen, 3 Dana 164; Radcliff vs. Sharp, Hardin 293.
Having been virtually evicted, appellee’s right of action for a breach of tbe covenant of warranty in bis deed was complete. And no error appearing in tbe proceedings in tbe court below tbe judgment must be affirmed.